Exhibit 10.1

NEW CENTURY BANK

DIRECTORS’ DEFERRAL PLAN

By a vote of the New Century Bank (the “Bank”) Board of Directors, on the 19 day
of October, 2011, the Bank has amended and restated the New Century Bank
Directors’ Deferral Plan (hereinafter referred to as the “Benefit Plan”),
effective as of the date executed with respect to all funds deferred under the
Benefit Plan as of such date and all future deferrals until such time as the
Benefit Plan may be subsequently amended as permitted herein;

It is the intent of the Bank that this Benefit Plan be considered an unfunded
arrangement maintained primarily to provide supplemental retirement benefits and
to be considered a non-qualified benefit plan for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

ELIGIBILITY

Those individuals selected by the Board of Directors and designated in
resolutions of the Board and members of the Board of Directors shall be eligible
to become a participant in this Benefit Plan (hereinafter referred to as the
“Participant”).

FEES AND COMPENSATION

The fees covered under this Benefit Plan shall be any and all amounts paid to
the Participant for the Participant’s services, including but not limited to
annual fees, meeting fees, and committee fees. Participants may elect to defer
up to one hundred percent (100%) of fees and compensation (hereinafter referred
to as “fees”). The deferred fees covered under this Benefit Plan shall be
credited to the Participant subject to the election requirement of Subparagraph
III (A) below.

DEFERRED COMPENSATION

Election of Participant’s Deferred Compensation:

The Participant shall file a written statement with the Bank notifying the Bank
as to the percentage or dollar amount of fees to be deferred and specifying the
distribution form (lump sum or installments) (the “Election Form”). A copy of
the Election Form is attached hereto and marked as Exhibit “A-1”. Signed
Election Forms filed under this paragraph, unless modified or revoked, shall be
valid for all succeeding years.

Except as otherwise provided below, a Participant shall make an election to
defer fees for services to be performed in a future calendar year no later than
the last day of the immediately preceding calendar year. However, if an eligible
individual is not and has not previously been eligible to participate in another
Bank elective account balance plan when he or she becomes first eligible to
participate in this Benefit Plan, the Plan Administrator may allow the
individual to make a deferral election hereunder within thirty (30) days after
the date the individual first becomes eligible to participate in this Benefit
Plan. A mid-year election made in accordance with this paragraph shall apply
only with respect to fees for services performed after the election is made.



--------------------------------------------------------------------------------

A deferral election submitted for a particular year shall continue to be valid
for succeeding years until changed or modified. Deferral elections, once made,
however, are irrevocable as of the last permissible date on which such deferral
elections may be made.

Subsequent Changes to Time and Form of Payment:

The Participant may permit a subsequent change to form and timing of payments (a
“subsequent deferral election”). Any such change shall be considered made only
when it becomes irrevocable under the terms of the Agreement. Any subsequent
deferral election will be considered irrevocable not later than thirty (30) days
following acceptance of the change by the Plan Administrator, subject to the
following rules:

the subsequent deferral election may not take effect until at least twelve
(12) months after the date on which the election is made;

the payment (except in the case of death, disability, or unforeseeable
emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five years from the date such payment would otherwise
have been paid; and

in the case of a payment made at a specified time, the election must be made not
less than twelve (12) months before the date the payment is scheduled to be
paid.

Payment of Participant’s Deferred Compensation:

At all times, the Participant shall be one hundred percent (100%) vested in the
Participant’s deferred compensation Account [as defined in Subparagraph IV
(A) (i)]. Payment of the Participant’s deferred Account balance shall be in the
form of Bank holding company stock, shall commence in the distribution form
elected on the Participant’s Election Form for those deferred fees and shall
commence on the first day of the calendar month following the Participant’s
Separation from Service (as that term is defined in Internal Revenue Code
Section 409A(a)(2)(A)(i) and applicable regulations and other guidance
thereunder).

Early Withdrawal due to an Unforeseeable Emergency:

The Bank shall permit early withdrawals for an unforeseeable emergency under
certain circumstances. The Participant may submit an application for an
in-service early withdrawal due to unforeseeable emergency to the Board of
Directors. If, in the discretion of the Board, the Participant is permitted to
take an early withdrawal due to an unforeseeable emergency, the Board shall make
a distribution to such Director from the Director’s Account. Such distribution
shall be paid in one (1) lump sum payment within thirty (30) days after the
Board determines that the Director is permitted to take an early withdrawal due
to an unforeseeable emergency. The amount of such lump sum payment shall be
limited to the amount reasonably necessary to meet the Participant’s
requirements resulting from any reason for an early withdrawal due to an
unforeseeable emergency. For purposes of this paragraph the term “unforeseeable
emergency” means a severe financial hardship to the Participant resulting from
an illness or accident of the Participant, the Participant’s spouse, the
Participant’s dependent, or the Participant’s beneficiary, loss of the
Participant’s property due to casualty, other similar



--------------------------------------------------------------------------------

extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The imminent foreclosure of or eviction
from the service provider’s primary residence may constitute an unforeseeable
emergency. In addition, the need to pay for medical expenses, including
non-refundable deductibles, as well as for the costs or prescription drug
medication, may constitute an unforeseeable emergency. Finally, the need to pay
for the funeral expenses of a spouse, a beneficiary, or a dependent may also
constitute an unforeseeable emergency. At all times this definition shall be
construed in accordance with the definition under Internal Revenue Code
Section 409A (“Code Section 409A”). Upon receipt of payment under the terms of
this provision, Participant may be entitled to terminate any current deferral
elections.

Hypothetical Investment of Participant’s Deferred Compensation:

A Participant’s deferrals shall be deemed to be invested only in Bank holding
company stock.

Bank Contributions:

The Bank may make matching or other contributions to this Benefit Plan for the
benefit of the Participant from time to time at the discretion of the Bank. The
Participant shall be one hundred percent (100%) vested in the Bank’s
contributions hereunder.

Payment of Bank’s Contributions:

The vested amounts in the Participant’s deferred compensation Account attributed
to Bank contributions shall be paid under the same terms and conditions as
payment of the Participant’s deferred fees [Subparagraph III (C)].

Hypothetical Investment of Bank’s Contribution to the Participant’s Deferred
Compensation Account:

The Bank’s contribution to the Participant’s deferred compensation Account, if
any, shall be deemed invested under the same terms and conditions as the
investment of the Participant’s deferred fees [Subparagraph III (E)].

PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT AND RABBI TRUST

Rabbi Trust:

The Bank shall establish a Rabbi Trust for the Benefit Plan. The Bank shall pay
all deferral amounts and matching contributions, if any, to the Rabbi Trust. The
Trustee shall make actual payments in accordance with this Benefit Plan.

Participant’s Deferred Compensation Account:

The Trustee shall establish and maintain an account on behalf of each
Participant (the “Account”). A Participant’s Account shall be credited with
(i) the amount of fees the Participant elects to defer under the Election Form,
(ii) other Bank contributions, if any, and (iii) earnings or losses attributable
to the Account. Each Account of a Participant shall be maintained until the
value



--------------------------------------------------------------------------------

thereof has been distributed to or on behalf of such Participant or the
Participant’s beneficiary(ies). The value of the Account shall be calculated
quarterly.

DEATH OF PARTICIPANT

Prior to Commencement of Payments:

In the event of the death of the Participant prior to commencement of payments,
within thirty (30) days after the Participant’s death, the Participant’s Account
balance as of the date of death shall be paid as set forth in the Election Form,
to such individual or individuals as the Participant may have designated in
writing and filed with the Bank. In the event no designation is made, the
Participant’s Account balance shall be paid as set forth herein to the duly
qualified executor or administrator of the Participant’s estate.

Subsequent to Commencement of Payments:

In the event of the death of the Participant after commencement of payments but
prior to the Participant receiving all payments due the Participant under this
Benefit Plan, within thirty (30) days after the Participant’s death, the
remaining Account balance as of the date of death shall be paid as set forth in
the Election Form, to such individual or individuals as the Participant may have
designated in writing and filed with the Bank. In the event no designation is
made, the Participant’s account balance shall be paid as set forth herein to the
duly qualified executor or administrator of the Participant’s estate.

MISCELLANEOUS

Amendment or Revocation:

The Board of Directors of the Bank shall have the power to amend or terminate
this Benefit Plan at any time for any reason, provided that no such action shall
have the effect of (i) reducing any Participant’s Account balance as of the date
of such amendment or termination, or (ii) changing the provisions of this
Benefit Plan applicable to any Participant or beneficiary in a manner that would
trigger the additional taxes provided under Code Section 409A(a)(1)(B).

Gender:

Whenever in this Benefit Plan words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

Effect on Other Bank Benefit Plans:

Nothing contained in this Benefit Plan shall affect the right of the Participant
to participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Bank’s existing or future compensation
structure.



--------------------------------------------------------------------------------

Headings:

Headings and subheadings in this Benefit Plan are inserted for reference and
convenience only and shall not be deemed a part of this Benefit Plan.

Partial Invalidity:

If any term, provision, covenant, or condition of this Benefit Plan is
determined by an arbitrator or a court, as the case may be, to be invalid, void,
or unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and this Benefit Plan
shall remain in full force and effect notwithstanding such partial invalidity,
but shall be interpreted and administered consistently with the requirements of
Code Section 409A.

Continuation as Participant:

Neither this Benefit Plan nor the payments of any benefits thereunder shall be
construed as giving to the Participant any right to be retained as a member of
the Board of Directors of the Bank.

Assignment:

Other than by will or the laws of descent and distribution, no right, title or
interest of any kind in this Benefit Plan shall be transferable or assignable by
a Participant or his or her beneficiary or be subject to alienation,
anticipation, encumbrance, garnishment, attachment, levy, execution, setoff,
offset or other legal or equitable process, nor subject to the debts, contracts,
liabilities, engagements or torts of any Participant or his or her beneficiary.
Any attempt to alienate, sell, transfer, assign, pledge, garnish, attach or take
any other action subject to legal or equitable process or encumber or dispose of
any interest in this Benefit Plan shall be void.

Funding:

This Benefit Plan is unfunded. All benefits will be paid from the general assets
of the Bank. Any Account established under this Benefit Plan shall be
hypothetical in nature and shall be maintained for bookkeeping purposes only so
that gains, losses and earnings relating to the hypothetical investment of each
Participant’s deferred fees can be credited (or charged, as the case may be).
Neither this Benefit Plan nor any of the Accounts (or subaccounts) established
hereunder shall represent the ownership of or beneficial interest in any actual
funds or assets. The right of any person to receive one or more payments under
this Benefit Plan shall be an unsecured claim against the general assets of the
Bank and no Participant or beneficiary shall have an interest in, or lien or
prior claim upon, any property of the Bank by reason of any rights of such
party, or obligations owed to such party, under this Benefit Plan. Any liability
of the Bank to any Participant or beneficiary with respect to a right to payment
shall be based solely upon contractual obligations created by this Benefit Plan.
The assets of the Rabbi Trust will be subject to the claims of creditors of the
Bank in the event the Bank becomes insolvent. The Rabbi Trust established in
connection with this Benefit Plan shall be designed and administered in a manner
that will not cause amounts to become taxable under Code Section 409A(b).



--------------------------------------------------------------------------------

Deferred Compensation:

The Bank intends that amounts payable to a Participant or beneficiary pursuant
to this Benefit Plan shall not be included in income for federal, state or local
income tax purposes until the benefits are actually paid or delivered to such
Participant or beneficiary. Accordingly, this Benefit Plan shall be interpreted
consistently with the requirements of Code Section 409A, as amended or
supplanted from time to time, and current and future guidance thereunder.

No Tax Representations:

The Bank and the Plan Administrator do not represent or guarantee to any
Participant or beneficiary that any particular federal or state income, payroll
or other tax treatment will result from the Participant’s participation in this
Benefit Plan. The Participant or beneficiary is solely responsible for the
proper tax reporting and timely payment of any income tax or interest for which
the Participant or beneficiary is liable as a result of the Participant’s
participation in this Benefit Plan.

Binding Effect:

This Benefit Plan shall be binding upon and inure to the benefit of the Bank,
its successors and assigns, and on Participants and beneficiaries and their
respective heirs, executors and legal representatives.

Restriction on Timing of Distribution:

Notwithstanding any provision of this Benefit Plan to the contrary, if the
Participant is a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i) and the Participant’s Account (or any portion thereof)
becomes payable on account of his or her Separation from Service, distributions
may not be made before the date which is six (6) months after the Participant’s
Separation from Service. In the event a distribution is delayed pursuant to this
paragraph, the originally scheduled distribution shall be delayed for six
(6) months, and shall commence instead on the first day of the seventh month
following Separation from Service. If payments are scheduled to be made in
installments, the first six (6) months of installment payments shall be delayed,
aggregated, and paid instead on the first day of the seventh month, after which
all installment payments shall be made on their regular schedule. If payment is
scheduled to be made in a lump sum, the lump sum payment shall be delayed for
six (6) months and instead be made on the first day of the seventh month.

Certain Accelerated Payments:

The Bank may make any accelerated distribution permissible under Treasury
Regulation 1.409A-3(j)(4) to the Participant of deferred amounts, provided that
such distribution(s) meets the requirements of Section 1.409A-3(j)(4).

CHANGE IN CONTROL

Notwithstanding Subparagraph XIII (D) of the Rabbi Trust for New Century Bank
Directors Deferral Plan, a Change in Control shall be defined as a change in
ownership



--------------------------------------------------------------------------------

or control of the Bank as defined in Treasury Regulation §1.409A-3(i)(5) or any
subsequently applicable Treasury Regulation. Upon a Change in Control, the
Participant shall be paid the benefits under this Benefit Plan according to the
Election Form, commencing thirty (30) days following the Change in Control.

ADMINISTRATION AND CLAIMS

Plan Administrator:

The Plan Administrator of this Benefit Plan shall be the Bank until its
resignation or removal by the Board. As Plan Administrator, the Bank shall be
responsible for the management and administration of this Benefit Plan. The Plan
Administrator shall have the discretionary powers and authority as are necessary
for the proper administration of this Benefit Plan, including, but not limited
to, the discretionary power and authority to:

Interpret this Benefit Plan and other documents, decide questions and disputes,
supply omissions, and resolve inconsistencies and ambiguities arising under this
Benefit Plan and other documents, which interpretations and decisions shall be
final and binding on all Participants and beneficiaries;

Make any other determinations that it believes necessary or advisable for the
administration of this Benefit Plan;

Establish rules, regulations and forms of agreements and other instruments
relating to the administration of this Benefit Plan not inconsistent with this
Benefit Plan;

Maintain any records necessary in connection with the operation of this Benefit
Plan;

Retain counsel, employ agents, and provide for such clerical, accounting,
actuarial, and consulting services as it deems necessary or desirable to assist
it in the administration of this Benefit Plan;

Make benefit payments and determine benefit decisions upon claims and appeal to
the extent it has the authority to make such claim and appeal determinations
under this Benefit Plan; and

Otherwise administer this Benefit Plan in accordance with its terms.

In its absolute discretion, the Plan Administrator may delegate all or any part
of its authority hereunder and other administrative duties of the Plan
Administrator to a Bank employee or a committee composed of employees of the
Bank and/or members of the Board of Directors and all reference to the Plan
Administrator in this Benefit Plan shall be deemed to include any such delegate
to the extent authorized by such delegation. Decisions and determinations made
by the Plan Administrator or a director or employee or committee of directors or
employees acting within the scope of authority delegated by the Plan
Administrator shall be final and binding upon all persons. No determination of
the Plan Administrator in one case shall create a bias or retroactive adjustment
in any other case.



--------------------------------------------------------------------------------

Claims Procedure and Arbitration:

In the event a dispute arises over benefits under this Benefit Plan and benefits
are not paid to the Participant (or to the Participant’s beneficiary(ies) in the
case of the Participant’s death) and such claimants feel they are entitled to
receive such benefits, then a written claim must be made to the Plan
Administrator named above within sixty (60) days from the date payments are
refused. The Plan Administrator shall review the written claim and if the claim
is denied, in whole or in part, they shall provide in writing within sixty
(60) days of receipt of such claim the specific reasons for such denial,
reference to the provisions of this Benefit Plan upon which the denial is based
and any additional material or information necessary to perfect the claim. Such
written notice shall further indicate the additional steps to be taken by
claimants if a further review of the claim denial is desired. A claim shall be
deemed denied if the Plan Administrator fails to take any action within the
aforesaid sixty-day period.

If claimants desire a second review they shall notify the Plan Administrator in
writing within sixty (60) days of the first claim denial. Claimants may review
this Benefit Plan or any documents relating thereto and submit any written
issues and comments it may feel appropriate. In their sole discretion, the Plan
Administrator shall then review the second claim and provide a written decision
within sixty (60) days of receipt of such claim. This decision shall likewise
state the specific reasons for the decision and shall include reference to
specific provisions of this Benefit Plan upon which the decision is based.

If claimants continue to dispute the benefit denial, then claimants may submit
the dispute to an Arbitrator for final arbitration. The Arbitrator shall be
selected by mutual agreement of the Bank and the claimants. The Arbitrator shall
operate under any generally recognized set of arbitration rules. The parties
hereto agree that they and their heirs, personal representatives, successors and
assigns shall be bound by the decision of such Arbitrator with respect to any
controversy properly submitted to it for determination.

 

NEW CENTURY BANK Dunn, North Carolina By:  

/s/ Brenda B. Bonner

  Corporate Secretary

I hereby approve the amendment and restatement of the New Century Bank
Directors’ Deferral Plan that was approved by the Board of Directors of New
Century Bank on October 19, 2011.

 

/s/ Charles P. Nelson, Jr.

Charles P. Nelson, Jr., VP Eastern Bank, TTEE For the Trustee November 16, 2011.